


Exhibit 10.14

 

ACTIVISION BLIZZARD INC.
KDE EQUITY INCENTIVE PLAN

 

As Assumed by Activision Blizzard Inc. in Connection with
the Acquisition of King Digital Entertainment plc.

 

Approved by the Shareholders of King Digital Entertainment plc on 6 March 2014

 

Initial Effective Date: 25 March 2014

 

Amended as of 29 April 2015

 

Acquisition Effective Date:  23 February 2016

 

Amended as of November 1, 2016

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

 

 

 

 

SECTION 1.0 - GENERAL

 

1

 

 

 

 

 

 

1.1

Purpose of the Plan

 

1

 

 

 

 

 

 

1.2

Types of Awards

 

1

 

 

 

 

 

 

1.3

Effective Date

 

1

 

 

 

 

 

 

1.4

Capitalized Terms

 

1

 

 

 

 

 

SECTION 2.0 - SHARES SUBJECT TO THE PLAN

 

2

 

 

 

 

 

 

2.1

Number of Shares

 

2

 

 

 

 

 

 

2.2

Lapsed, Returned Awards

 

2

 

 

 

 

 

 

2.3

Substitute Awards — Acquisition by the Company

 

2

 

 

 

 

 

 

2.4

Minimum Share Reserve

 

3

 

 

 

 

 

 

2.5

Individual Limit

 

3

 

 

 

 

 

 

2.6

Variation in Share Capital

 

3

 

 

 

 

 

 

2.7

Source of Shares

 

4

 

 

 

 

 

 

2.8

Shares Acquired by the Employee Benefit Trust

 

4

 

 

 

 

 

SECTION 3.0 - GRANT OF AWARDS

 

4

 

 

 

SECTION 4.0 - APPLICABILITY

 

4

 

 

 

SECTION 5.0 - ADMINISTRATION

 

4

 

 

 

 

 

 

5.1

Committee

 

4

 

 

 

 

 

 

5.2

Authority of Committee

 

5

 

 

 

 

 

 

5.3

Committee Discretion and Disputes

 

6

 

 

 

 

 

 

5.4

Delivery of Documentation

 

7

 

 

 

 

 

 

5.5

Award Recipients in Various Countries

 

7

 

 

 

 

 

 

5.6

Section 162(m) of the Code

 

8

 

 

 

 

 

SECTION 6.0 - OPTIONS

 

8

 

 

 

 

6.1

General

 

8

 

 

 

 

 

 

6.2

Exercise Price

 

9

 

i

--------------------------------------------------------------------------------


 

 

6.3

Performance Factors

 

9

 

 

 

 

 

 

6.4

Exercise Period

 

9

 

 

 

 

 

 

6.5

Method of Exercise

 

9

 

 

 

 

 

 

6.6

Termination of Service

 

10

 

 

 

 

 

 

6.7

Limitations on Exercise

 

11

 

 

 

 

 

 

6.8

Modification, Extension or Renewal

 

11

 

 

 

 

 

 

6.9

Extension of Option Term where Exercise Is Prohibited

 

12

 

 

 

 

 

 

6.10

Potential Termination for Cause

 

12

 

 

 

 

 

SECTION 7.0 - STOCK APPRECIATION RIGHTS

 

12

 

 

 

 

 

 

7.1

General

 

12

 

 

 

 

 

 

7.2

Terms of SARs

 

12

 

 

 

 

 

 

7.3

Exercise Period and Expiration Date

 

13

 

 

 

 

 

 

7.4

Form and Timing of Settlement

 

13

 

 

 

 

 

 

7.5

Termination of Service

 

13

 

 

 

 

 

SECTION 8.0 - RESTRICTED SHARE AWARDS

 

14

 

 

 

 

8.1

General

 

14

 

 

 

 

 

 

8.2

Restricted Share Award Agreement

 

14

 

 

 

 

 

 

8.3

Purchase Price

 

14

 

 

 

 

 

 

8.4

Terms of Restricted Share Awards

 

14

 

 

 

 

 

 

8.5

Termination of Service

 

15

 

 

 

 

 

 

8.6

Issuance or Delivery of Restricted Shares

 

15

 

 

 

 

 

 

8.7

Release of Shares upon Vesting

 

15

 

 

 

 

 

SECTION 9.0 - RESTRICTED STOCK UNIT (RSU) AWARDS

 

15

 

 

 

 

 

 

9.1

General

 

15

 

 

 

 

 

 

9.2

Terms of RSU Awards

 

16

 

 

 

 

 

 

9.3

Purchase Price

 

16

 

 

 

 

 

 

9.4

Form and Timing of Settlement

 

16

 

 

 

 

 

 

9.5

Termination of Service

 

16

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.0 - UNRESTRICTED STOCK UNIT AWARDS

 

17

 

 

 

 

 

SECTION 11.0 - PERFORMANCE AWARDS

 

17

 

 

 

 

 

 

11.1

General

 

17

 

 

 

 

 

 

11.2

Terms of Performance Awards

 

17

 

 

 

 

 

 

11.3

Value, Earning and Timing of Performance Shares

 

18

 

 

 

 

 

 

11.4

Termination of Service

 

18

 

 

 

 

 

SECTION 12.0 - AWARDS TO NON-EMPLOYEE DIRECTORS

 

18

 

 

 

 

 

 

12.1

General

 

18

 

 

 

 

 

 

12.2

Annual Individual Limit

 

18

 

 

 

 

 

SECTION 13.0 - DIVIDEND EQUIVALENTS

 

18

 

 

 

 

 

 

13.1

Option and SARs

 

18

 

 

 

 

 

 

13.2

Other Awards

 

18

 

 

 

 

 

SECTION 14.0 - PAYMENT FOR SHARES

 

19

 

 

 

 

 

 

14.1

General

 

19

 

 

 

 

 

 

14.2

Payment Methods

 

19

 

 

 

 

 

SECTION 15.0 - TAXES

 

20

 

 

 

 

 

 

15.1

Withholding/Deduction Generally

 

20

 

 

 

 

 

 

15.2

Transfer of Employer Liability to Employee

 

20

 

 

 

 

 

 

15.3

Share Withholding

 

20

 

 

 

 

 

SECTION 16.0 - TRANSFERABILITY

 

21

 

 

 

 

 

 

16.1

No Transfer Generally

 

21

 

 

 

 

 

 

16.2

Award Transfer Program

 

21

 

 

 

 

 

SECTION 17.0 - SHARE OWNERSHIP

 

22

 

 

 

 

 

 

17.1

Privileges of Share Ownership

 

22

 

 

 

 

 

 

17.2

Certificates

 

22

 

iii

--------------------------------------------------------------------------------


 

SECTION 18.0 - RESERVED

 

23

 

 

 

 

 

SECTION 19.0 - SECURITIES LAW AND OTHER COMPLIANCE

 

23

 

 

 

 

 

 

19.1

Compliance with Applicable Laws

 

23

 

 

 

 

 

 

19.2

Insider Trading Policy

 

23

 

 

 

 

 

 

19.3

Malus and Clawback Policy

 

23

 

 

 

 

 

 

19.4

Data Protection

 

24

 

 

 

 

 

SECTION 20.0 - EMPLOYMENT RELATIONSHIP

 

24

 

 

 

 

 

 

20.1

No Obligation to Employ/ Right to Compensation

 

24

 

 

 

 

 

 

20.2

No Obligation to Notify or Minimize Taxes

 

25

 

 

 

 

 

SECTION 21.0 - CORPORATE TRANSACTION

 

25

 

 

 

 

 

 

21.1

Treatment of Awards

 

25

 

 

 

 

 

 

21.2

Involuntary Termination following Corporate Transaction

 

27

 

 

 

 

 

SECTION 22.0 - DISSOLUTION OR LIQUIDATION

 

28

 

 

 

 

 

SECTION 23.0 - TERM AND AMENDMENT OF PLAN

 

28

 

 

 

 

 

 

23.1

Term of Plan

 

28

 

 

 

 

 

 

23.2

Amendment or Termination of the Plan

 

28

 

 

 

 

 

SECTION 24.0 - OTHER PROVISIONS

 

29

 

 

 

 

 

 

24.1

Governing Law

 

29

 

 

 

 

 

 

24.2

Jurisdiction

 

29

 

 

 

 

 

 

24.3

Non-Exclusivity of the Plan

 

29

 

 

 

 

 

SECTION 25.0 - DEFINITIONS AND INTERPRETATION

 

29

 

 

 

 

 

 

25.1

Definitions

 

29

 

 

 

 

 

 

25.2

Interpretation

 

39

 

iv

--------------------------------------------------------------------------------


 

SECTION 1.0 - GENERAL

 

1.1                               Purpose of the Plan

 

King adopted this Plan, before it became a separate publicly traded company, to
aid it in attracting, retaining and motivating employees, directors and
consultants of King and the Associated Companies who were expected to contribute
to the success of such entities by offering them incentives that allowed them to
participate in future growth in value of Ordinary Shares. The Plan was assumed
by the Company, as of the Acquisition Effective Time, in connection with the
Transaction Agreement and is being continued by the Company after the
consummation of the transactions contemplated in the Transaction Agreement
solely in respect of awards in respect of Ordinary Shares outstanding
immediately prior to the Acquisition Effective Time which are assumed by the
Company and converted into Awards in respect of the Company’s Common Stock in
accordance with the provisions of the Transaction Agreement.  No new awards will
be made following the Acquisition Effective Time notwithstanding any other term
set forth herein.

 

1.2                               Types of Awards

 

The Plan allowed for the grant of the following Awards: Options, Stock
Appreciation Rights (SARs), Restricted Share Awards, Restricted Stock Units
(RSU) Awards, Unrestricted Stock Unit Awards and Performance Awards.

 

1.3                               Effective Date

 

The Plan was approved by the board of directors of King and by its shareholders
on 6 March 2014 and became effective on the Effective Date.  The Plan was
assumed by the Company as of the Acquisition Effective Time.  From and after the
Acquisition Effective Time, the Shares available for issuance in respect of
Awards granted hereunder (including Substitute Awards) are shares of Common
Stock, and sections 3.0.  4.0, and 6.0 through 13.0 of the Plan are retained
solely to the extent necessary or appropriate to understand and administer the
terms of the Awards related to King awards in respect of Ordinary Shares
outstanding immediately prior to the Acquisition Effective Time, which are
assumed by the Company pursuant to the terms of the Transaction Agreement.

 

1.4                               Capitalized Terms

 

Capitalized terms not defined elsewhere in the text are defined in Section 25.

 

--------------------------------------------------------------------------------


 

SECTION 2.0 - SHARES SUBJECT TO THE PLAN

 

2.1                               Number of Shares

 

The number of Shares of Common Stock that are available for issuance hereunder
from the Acquisition Effective Time is the number of Ordinary Shares that were
issuable in respect of awards granted by King prior to, and outstanding
immediately prior to, the Acquisition Effective Time which are assumed by the
Company and converted into Awards in respect of the Company’s Common Stock in
accordance with the provisions of the Transaction Agreement, multiplied by the
Exchange Ratio.  Any additional Ordinary Shares that were available for issuance
under the Plan immediately prior to the Acquisition Effective Time shall no
longer be available for issuance hereunder following the Acquisition Effective
Time, and no Shares of Common Stock shall be issuable in respect thereof.  No
additional Shares shall become available for issuance hereunder following the
Acquisition Effective Time.

 

2.2                               Lapsed, Returned Awards

 

Shares that are subject to Awards that lapse, expire or are forfeited or
otherwise cancelled following the Acquisition Effective Time shall not again
become available for Awards hereunder.

 

2.3                               Substitute Awards — Acquisition by the Company

 

Pursuant to the Transaction Agreement, any option or other equity award in
respect of Ordinary Shares outstanding immediately prior to the Acquisition
Effective Time that (i) was granted pursuant to an individual award agreement
(and not under the Plan) prior to the Effective Date and (ii) pursuant to the
Transaction Agreement, was to be assumed by the Company and converted into an
option or another award in respect of Shares of Common Stock, shall be deemed to
have been converted into a Substitute Award in respect of the Company’s Common
Stock under this Plan.  Any Substitute Award shall have the same terms and
conditions as were applicable under the underlying individual award agreement by
which King effected the award and in place immediately prior to the Acquisition
Effective Time, subject to any amendments which were to come into effect at the
Acquisition Effective Time, including such amendments as are necessary or
appropriate to reflect the assumption, and the conversion, thereof into a right
in respect of the Common Stock and as otherwise may be required to reflect the
change of control of King.  The amendments contemplated pursuant to the
foregoing sentence include: (i) applying the Exchange Ratio to determine (x) the
number of Shares of the Common Stock to which such Substitute Award relates and
(y) the exercise price per Share in respect of any Substitute Award that is an
option to acquire Shares, (ii) substituting the Company for King in all

 

2

--------------------------------------------------------------------------------


 

respects in regard to any such individual award agreement, including authorizing
the Committee or the Board, as the case may be, to perform any action or to
exercise any authority or discretion reserved to the King compensation committee
or the King board of directors; and (iii) where applicable, any amendments made
to individual award agreements pursuant to the AB Executive Service Agreements
(as defined in the Transaction Agreement).

 

2.4                               Minimum Share Reserve

 

At all times the Company shall reserve and keep available a sufficient number of
Shares as shall reasonably be required to satisfy all outstanding Awards.

 

2.5                               Individual Limit

 

Prior to the Acquisition Effective Time, grants of Awards in respect of Ordinary
Shares were subject to individual limits.  Such limits provided that no
Participant could be granted Awards in the aggregate in any calendar year in
respect of more than 1,250,000 Ordinary Shares, except that a new Employee
(including a new Employee who was also hired as an officer or director of King
or any Associated Company) could be granted in the aggregate in the calendar
year in which he commenced employment Awards in respect of up to 2,500,000
Ordinary Shares.

 

2.6                               Variation in Share Capital

 

In the event that following the Acquisition Effective Time any change is made in
the Shares, without consideration, through merger, consolidation,
reorganization, recapitalization, reincorporation, share dividend, dividend in
property other than cash, large nonrecurring cash dividend, share split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or any similar equity restructuring transaction, including,
for the avoidance of doubt, capitalization of profits or reserves, capital
distribution, rights issue, the conversion of one class of share to another or
reduction of capital or otherwise, then the Committee shall proportionately and
appropriately adjust any or all of the following: (a) the number of Shares
reserved for issuance under the Plan set forth in Section 2.1; (b) the Exercise
Price and/or number and/or class of Shares subject to each outstanding Option
and SAR; (c) the Purchase Price and/or number and/or class of Shares subject to
other outstanding Awards; and (d) the Purchase Price paid under any Restricted
Share Award; subject to any required action by the Board or the shareholders of
the Company and in compliance with Applicable Law; provided that (i) in no event
shall the Exercise Price or Purchase Price of any share be less than the nominal
value of such share, and (ii) a fraction of a Share will not be issued.  The
determination of the Committee shall be final, binding and conclusive.

 

3

--------------------------------------------------------------------------------


 

2.7                               Source of Shares

 

The Shares issued or delivered under the Plan shall be authorized but unissued
Shares or acquired Shares, including, subject to Applicable Law, Shares acquired
by the Company or, subject to Section 2.8, the Employee Benefit Trust, on the
open market or otherwise.

 

2.8                               Shares Acquired by the Employee Benefit Trust

 

Shares acquired by the Employee Benefit Trust may not be used to satisfy an
Award (i) to the extent that such Shares would be offered or delivered to a
person resident in the United States unless the Committee in its sole discretion
is satisfied that such offer or delivery would be in compliance with the
registration requirements of the Securities Act or an exemption therefrom,
and/or (ii) to a Director.

 

SECTION 3.0 - GRANT OF AWARDS

 

Except for grants made in substitution for awards in respect of Ordinary Shares
outstanding immediately prior to the Acquisition Effective Time and assumed by
the Company and converted to relate to Shares of Common Stock pursuant to the
Transaction Agreement, no Awards may be granted at any time or times from and
after the Acquisition Effective Time. The date of grant of an Award that was
assumed by the Company and converted to an Award in respect of Shares of Common
Stock pursuant to the Transaction Agreement shall be the date of grant of the
Award by King in respect of Ordinary Shares.

 

SECTION 4.0 - APPLICABILITY

 

Only those Employees, Consultants, Directors and Non-Employee Directors who held
awards in respect of Ordinary Shares that were assumed by the Company in
accordance with the Transaction Agreement shall have any rights in respect of
any Award under this Plan from and after the Acquisition Effective Time.

 

SECTION 5.0 - ADMINISTRATION

 

5.1                               Committee

 

The Committee shall administer the Plan in accordance with its terms, provided
that the Board may act in lieu of the Committee on any matter, subject to
Applicable Law.  Subject to the general purposes, terms and conditions of the
Plan, the Committee will have full power to implement and carry out the Plan.

 

4

--------------------------------------------------------------------------------


 

Without limiting the generality of any other provision of the Plan, except to
the extent that so doing would impair the contractual rights afforded under any
Award Agreement, any rules adopted or other determinations made by the
Compensation Committee of King prior to the Acquisition Effective Time shall no
longer apply with respect to Awards from and after the Acquisition Effective
Time.

 

5.2                               Authority of Committee

 

The Committee will have the authority to:

 

5.2.1                               construe and interpret the Plan, any Award
Agreement and any other agreement or document executed pursuant to the Plan, and
in the event of any dispute or disagreement as to the interpretation of any of
the same, or as to any question or right arising from or related to the Plan,
the decision of the Committee shall be final and binding upon all persons;

 

5.2.2                               prescribe, amend and rescind rules and
regulations relating to the Plan or any Award;

 

5.2.3                               determine the terms and conditions, not
inconsistent with the terms of the Plan, of any Award, except to the extent that
so doing would impair the contractual rights afforded under any Award Agreement.
Such terms and conditions include, but are not limited to, the Exercise Price or
Purchase Price, if any, the time or times when the Award may vest and/or be
exercised (which may be based on performance criteria) and/or settled, any
vesting acceleration or waiver of forfeiture or transfer or other restrictions,
the method to satisfy tax withholding obligations or any other tax or other
liability legally due or agreed to be recovered from the Participant and any
restriction or limitation regarding the Award or the Shares subject thereto,
based in each case on such factors as the Committee will determine;

 

5.2.4                               determine the Fair Market Value in good
faith and interpret the applicable provisions of the Plan and the definition of
Fair Market Value in connection with circumstances that impact the Fair Market
Value, if necessary;

 

5.2.5                               grant waivers of Plan or Award conditions;

 

5.2.6                               accelerate the time or times at which an
Award may be exercised or the time or times at which an Award or any part
thereof will vest, notwithstanding the provisions in the Award Agreement setting
out the time or times at which it may be exercised or will vest;

 

5

--------------------------------------------------------------------------------

 

5.2.7                               correct any defect, supply any omission or
reconcile any inconsistency in or among the Plan, any Award and/or any Award
Agreement;

 

5.2.8                               determine whether to institute any Award
Transfer Program and the terms and conditions of such program;

 

5.2.9                               reduce or waive any criteria with respect to
Performance Factors;

 

5.2.10                        adjust Performance Factors to take into account
changes in law, accounting or tax rules as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships, provided that such adjustments
are consistent with the regulations promulgated under Section 162(m) of the Code
with respect to persons whose compensation is subject to Section 162(m) of the
Code;

 

5.2.11                        adopt rules and/or procedures (including the
adoption of any subplan under the Plan) relating to the operation and
administration of the Plan to accommodate requirements of local law and
procedures;

 

5.2.12                        engage professional advisors and/or experts to
advise on any matter that arises under the Plan;

 

5.2.13                        make all other determinations necessary or
advisable for the administration of the Plan; and

 

5.2.14                        delegate any of the foregoing, or any discretion
reserved to the Committee under the Plan, with respect to some or all Awards,
eligible individuals and/or Participants, to a subcommittee consisting of one or
more executive officers pursuant to a specific delegation, as permitted by
Applicable Law.

 

5.3                               Committee Discretion and Disputes

 

5.3.1                               Any determination made by the Committee with
respect to any Award shall be made in its sole discretion at the time of grant
of the Award or, unless in contravention of any express term of the Plan or
Award, at any later time, and such determination shall be final and binding on
the Company and all persons having an interest in the Award.  The Committee’s
exercise of any discretionary authority shall not obligate it to exercise such
authority in a like manner thereafter.

 

5.3.2                               Any dispute regarding the interpretation of
the Plan or any Award Agreement shall be submitted by the Participant or Company
to the

 

6

--------------------------------------------------------------------------------


 

Committee for review.  The resolution of such a dispute by the Committee shall
be final and binding on the Company and the Participant.  The Committee may
delegate to one or more executive officers the authority to review and resolve
disputes with respect to Awards, and such resolution shall be final and binding
on the Company and the Participant(s) involved, in the same manner and to the
same extent as if the action had been taken by the Committee.

 

5.4                               Delivery of Documentation

 

The Award Agreement for a given Award, the Plan and any other documents relating
to the Plan or an Award may be delivered to, and accepted by, a Participant or
any other person in any manner (including electronic distribution or posting,
including through any automated system, such as an interactive website or
interactive voice response operated by King, the Company or any third party on
their behalf) that meets the requirements of Applicable Law.

 

5.5                               Award Recipients in Various Countries

 

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the Applicable Law of any country in which individuals who are eligible for
Awards or Participants are resident, the Committee, in its sole discretion,
shall have the power and authority to:

 

5.5.1                               determine which Subsidiaries shall be
covered by the Plan;

 

5.5.2                               modify the terms and conditions of any Award
granted to individuals in any jurisdiction to comply with applicable local laws;

 

5.5.3                               establish subplans and modify exercise
procedures and other terms and procedures, to the extent the Committee
determines such actions to be necessary or advisable (and such subplans and/or
modifications shall be attached to this Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the Share limitations
contained in Section 2; and

 

5.5.4                               take any action, before or after an Award is
granted, that the Committee determines to be necessary or advisable to obtain
approval or comply with any local governmental regulatory exemptions or
approvals.  Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act or any other applicable United States securities law.

 

7

--------------------------------------------------------------------------------


 

5.6                               Section 162(m) of the Code

 

When necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under
Section 162(m) of the Code) and at least two (or a majority if more than two
then serve on the Committee) such “outside directors” shall approve the grant of
such Award and timely determine (as applicable) the Performance Period and any
Performance Factors upon which vesting or settlement of any portion of such
Award is to be subject.  When required by Section 162(m) of the Code, prior to
settlement of any such Award at least two (or a majority if more than two then
serve on the Committee) such “outside directors” then serving on the Committee
shall determine and certify in writing the extent to which such Performance
Factors have been timely achieved and the extent to which the Award has been
earned or has vested or become exercisable or the Shares subject to such Award
have thereby been earned or vested.  With respect to Participants whose
compensation is subject to Section 162(m) of the Code, and provided that such
adjustments are consistent with the regulations promulgated under
Section 162(m) of the Code, the Committee may adjust the performance goals to
account for changes in law and accounting and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships,
including without limitation, (a) restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring charges, (b) an event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, or (c) a change in accounting
standards required by generally accepted accounting principles.

 

SECTION 6.0 - OPTIONS

 

6.1                               General

 

An Option is the right to subscribe for up to a specified number of Shares,
subject to such conditions as may be determined by the Committee in accordance
with the Plan.  The Committee may grant Options to Employees, Consultants and
Directors (including Non-Employee Directors) and will determine the number of
Shares subject to the Option, the Exercise Price, the period or periods during
which the Option may be exercised, and all other terms and conditions of the
Option, subject to the following terms of this section.

 

8

--------------------------------------------------------------------------------


 

6.2                               Exercise Price

 

The Exercise Price of an Option will be determined by the Committee when the
Option is granted provided that the Exercise Price will be not less than one
hundred per cent (100%) of the Fair Market Value of a Share on the date of grant
of the Option and in no event will be less than the nominal value of a Share. 
Payment of the Exercise Price shall be made in accordance with Section 14, the
Award Agreement and any procedures established by the Company.

 

6.3                               Performance Factors

 

Exercisability of an Option may be, but need not be, conditional upon
satisfaction of such Performance Factors during any Performance Period as are
determined by the Committee and set out in the Award Agreement.  If
exercisability of the Option is conditional upon the satisfaction of Performance
Factors, then the Committee will: (a) determine the nature, length and starting
date of any Performance Period for the Option; and (b) select from among the
Performance Factors to be used to measure the performance.  Performance Periods
may overlap and Participants may participate simultaneously with respect to
Options that are subject to different performance goals and other criteria.

 

6.4                               Exercise Period

 

Subject to the conditions regarding exercise set forth in the Award Agreement
governing an Option, the Option may be exercised for all, or from time to time
any part, of the Shares for which it is then exercisable; provided, however,
that (a) no Option will be exercisable after the expiration of ten (10) years
from the date the Option is granted, and (b) no Option may be exercised at a
time when such exercise and/or the issuance of Shares pursuant to such exercise
would be in breach of the Insider Trading Policy or Applicable Law.  The
Committee also may provide for Options to become exercisable at one time or from
time to time, periodically or otherwise, in such number of Shares or percentage
of Shares as the Committee determines.

 

6.5                               Method of Exercise

 

An Option will be deemed exercised when the Company receives: (a) a notice of
exercise (in such form as the Committee may specify from time to time) from the
person entitled to exercise the Option, and (b) full payment of the Exercise
Price for the Shares with respect to which the Option is exercised.  Shares
issued upon exercise of an Option will be issued in the name of the
Participant.  Until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to

 

9

--------------------------------------------------------------------------------


 

the Shares, notwithstanding the exercise of the Option.  The Company will issue
(or cause to be issued) such Shares as soon as reasonably practicable after the
Option is exercised.

 

6.6                               Termination of Service

 

If the Participant’s Service terminates for any reason except for Cause or the
Participant’s death, Disability or retirement, then each Option held by the
Participant shall lapse on the date of such termination of Service to the extent
such Option is not exercisable by the Participant on such date, unless the
Committee determines otherwise.  The Participant may exercise each Option, to
the extent the Option is exercisable by the Participant on the date his Service
terminates, within the period of three (3) months after the date the
Participant’s Service terminates, but in any event no later than the expiration
date of the Option, and the Option shall lapse upon the expiration of such
period.

 

6.6.1                               Death

 

If the Participant’s Service terminates because of the Participant’s death (or
the Participant dies within three (3) months after his Service terminates other
than for Cause or because of his Disability or retirement), then each Option
held by the Participant shall lapse on the date of such termination of Service
to the extent such Option is not exercisable on such date, unless the Committee
determines otherwise.  Each Option, to the extent exercisable on the date the
Participant’s Service terminates, may be exercised by the Participant’s estate
or person who acquired the right to exercise the Option by bequest or
inheritance within the period of twelve (12) months after the date the
Participant’s Service terminates, but in any event no later than the expiration
date of the Option, and the Option shall lapse upon the expiration of such
period.

 

6.6.2                               Disability

 

If the Participant’s Service terminates because of the Participant’s Disability,
then each Option held by the Participant shall lapse on the date of such
termination of Service to the extent such Option is not exercisable on such
date, unless the Committee determines otherwise.  The Participant may exercise
each Option, to the extent the Option is exercisable by the Participant on the
date the Participant’s Service terminates, within the period of twelve (12)
months after the date the Participant’s Service terminates, but in any event no
later than the expiration date of the Option, and the Option shall lapse upon
the expiration of such period.

 

10

--------------------------------------------------------------------------------


 

6.6.3                               Retirement

 

If the Participant’s Service terminates because of the Participant’s retirement
in accordance with his contract of Service, then each Option held by the
Participant shall lapse on the date of such termination of Service to the extent
such Option is not exercisable on such date, unless the Committee determines
otherwise.  The Participant may exercise each Option, to the extent the Option
is exercisable by the Participant on the date the Participant’s Service
terminates, within the period of twelve (12) months after the date the
Participant’s Service terminates, but in any event no later than the expiration
date of the Option, and the Option shall lapse upon the expiration of such
period.

 

6.6.4                               Cause

 

If the Participant’s Service is terminated for Cause, then, unless the Committee
determines otherwise, the Participant’s Options shall lapse on such
Participant’s date of termination of Service or, if earlier, upon the service of
notice of termination of the Participant’s Service, but in any event no later
than the expiration date of the Option.  Unless otherwise provided in the Award
Agreement, Cause shall have the meaning set forth in Section 25.

 

6.6.5                               Committee Discretion

 

Notwithstanding any other provision of this Section 6.6, the Committee shall
have discretion to determine, at the time of grant of an Option or at any time
thereafter, where it considers that it is necessary or appropriate, that an
Option shall remain exercisable for a period after the termination of a
Participant’s Service that is less than or greater than the period specified in
this Section 6.6, but in no event later than the expiration date of the Option.

 

6.7                               Limitations on Exercise

 

The Committee may specify a minimum number of Shares that may be purchased on
any exercise of an Option, provided that such minimum number will not prevent
any Participant from exercising an Option for the full number of Shares for
which it is then exercisable.  An Option may not be exercised for a fraction of
a Share.

 

6.8                               Modification, Extension or Renewal

 

The Committee may modify or amend the terms of, extend or renew outstanding
Options and/or authorize the grant of new Options in substitution therefor,
provided that any such action may not, without the written consent of a

 

11

--------------------------------------------------------------------------------


 

Participant, impair any of such Participant’s rights under any Option previously
granted.

 

6.9                               Extension of Option Term where Exercise Is
Prohibited

 

If the exercise of an Option, the issuance of Shares pursuant to the exercise of
an Option, or the immediate sale of such Shares during the post-termination
exercise period permitted under Section 6.6 would be in violation of the Insider
Trading Policy or Applicable Law, then the period for exercise of the Option
shall be extended such that the Option shall lapse on the earlier of (i) the
expiration of a total period (that need not be consecutive) equal to the
applicable post-termination exercise period under Section 6.6 during which such
exercise or issuance or sale would not be in such violation, or (ii) the
expiration date of the Option as set forth in the Award Agreement.

 

6.10                        Potential Termination for Cause

 

The exercise of an Option shall not be permitted during any period in which the
Participant is subject to an investigation or disciplinary process which, in the
Committee’s opinion, could result in a termination for Cause.

 

SECTION 7.0 - STOCK APPRECIATION RIGHTS

 

7.1                               General

 

A Stock Appreciation Right (“SAR”) is an award to an eligible Employee,
Consultant, or Director (including a Non-Employee Director) in respect of a
specified number of Shares that may be settled, in the discretion of the
Committee, in cash or Shares.

 

7.2                               Terms of SARs

 

The Committee will determine the terms of each SAR including, without
limitation: (a) the number of Shares subject to the SAR; (b) the Exercise Price
and the time or times during which the SAR may be exercised; (c) the
consideration to be distributed on settlement of the SAR and the time or times
when the SAR will be settled; and (d) the effect of the Participant’s
termination of Service on the SAR.  The Exercise Price of the SAR will be
determined by the Committee when the SAR is granted, and may not be less than
the Fair Market Value on the date of grant.  Exercise of a SAR may, but need not
be, conditional upon satisfaction of such Performance Factors during any
Performance Period as are determined by the Committee and set out in the
individual Award Agreement.  If exercise of the SAR is subject to the
satisfaction of Performance Factors, then the Committee

 

12

--------------------------------------------------------------------------------


 

will: (x) determine the nature, length and starting date of any Performance
Period; and (y) select from among the Performance Factors to be used to measure
the performance.  Performance Periods may overlap and Participants may
participate simultaneously with respect to SARs that are subject to different
Performance Factors and other criteria.

 

7.3                               Exercise Period and Expiration Date

 

A SAR will be exercisable at the time(s) or during the period(s) or upon the
occurrence of events determined by the Committee and set forth in the Award
Agreement.  The Award Agreement shall set forth the expiration date; provided
that no SAR will be exercisable after the expiration of ten (10) years from the
date the SAR is granted.  The Committee may also provide for SARs to become
exercisable at one time or from time to time, periodically or otherwise
(including, without limitation, upon the attainment during a Performance Period
of performance goals based on Performance Factors), in such number of Shares or
percentage of the Shares subject to the SAR as the Committee determines.

 

7.4                               Form and Timing of Settlement

 

Upon exercise of a SAR, the Participant will be entitled to receive payment from
the Company in the amount equal to the product of (a) the excess of the Fair
Market Value on the date of exercise over the Exercise Price of the SAR and
(b) the number of Shares with respect to which the SAR is exercised.  At the
discretion of the Committee, the payment from the Company for the SAR exercise
may be in cash, in Shares of equivalent value (subject to payment by the
Participant in cash of the nominal value of any newly issued Shares), or in some
combination thereof.  The portion of a SAR being settled may be paid currently
or on a deferred basis with such interest or Dividend Equivalent, if any, as the
Committee determines, provided that the terms of the SAR and any deferral
satisfy the requirements of Section 409A of the Code, if applicable.

 

7.5                               Termination of Service

 

Vesting of a SAR ceases on the date the Participant’s Service terminates. 
Unless otherwise stated in the Award Agreement, the provisions of Sections 6.6
to 6.10 will also apply to SARs, as they apply to Options.

 

13

--------------------------------------------------------------------------------


 

SECTION 8.0 - RESTRICTED SHARE AWARDS

 

8.1                               General

 

A Restricted Share Award is an offer by the Company to issue or procure the
transfer to an eligible Employee, Consultant or Director (including a
Non-Employee Director) of Shares that are subject to restrictions, including
restrictions on transfer, (“Restricted Shares”).  The Committee will determine
to whom such an offer will be made, the number of Restricted Shares a
Participant may acquire, the Purchase Price, the restrictions to which the
Shares will be subject and all other terms and conditions of the Restricted
Share Award, subject to the Plan.  “Vesting” for purposes of this Section 8.0
shall mean the restrictions applicable to Restricted Shares lapsing in
accordance with the Award Agreement and “vested” shall be construed accordingly.

 

8.2                               Restricted Share Award Agreement

 

All purchases under a Restricted Share Award will be evidenced by an Award
Agreement.

 

8.3                               Purchase Price

 

The Purchase Price for a Restricted Share Award will be determined by the
Committee and may be less than the Fair Market Value of the Restricted Shares on
the date the Restricted Share Award is granted, provided that if the Restricted
Shares are newly issued Shares, it shall be no less than the nominal value of
the Restricted Shares.  Payment of the Purchase Price must be made in accordance
with Section 14, the Award Agreement and any procedures established by the
Company.

 

8.4                               Terms of Restricted Share Awards

 

Restricted Shares will be subject to such transfer and/or other restrictions as
the Committee may impose and/or are required by Applicable Law.  Lapse of
restrictions may be based on completion by the Participant of a specified period
or periods of Service and/or upon satisfaction of Performance Factors during any
Performance Period, as set out in the Award Agreement and/or such other
conditions as may be determined by the Committee.  Prior to the grant of a
Restricted Share Award, the Committee shall: (a) determine the nature, length
and starting date of any Performance Period for the Restricted Share Award;
(b) select from among the Performance Factors to be used to measure performance
goals, if any; (c) determine the number of Restricted Shares that will cease to
be subject to the applicable restrictions and thereby vest and the date(s) on
which such vesting will occur; and (d) determine the treatment of Restricted
Shares that do not vest

 

14

--------------------------------------------------------------------------------


 

pursuant to the Restricted Share Award, which may include forfeiture or
compulsorily transfer by the Participant upon such terms and conditions as the
Committee may determine, and the consideration (if any) payable to the
Participant for such Restricted Shares.  Performance Periods may overlap and a
Participant may participate simultaneously with respect to Restricted Share
Awards that are subject to different Performance Periods and having different
performance goals and other criteria.

 

8.5                               Termination of Service

 

Except as may be set forth in the Participant’s Award Agreement, vesting ceases
on the date the Participant’s Service terminates (unless determined otherwise by
the Committee).

 

8.6                               Issuance or Delivery of Restricted Shares

 

The Company shall issue share certificates that evidence Restricted Shares
pending the lapse of the applicable restrictions, and that bear a legend making
appropriate reference to such restrictions.  To enforce any restrictions on a
Participant’s Restricted Shares, the Committee may require the Participant to
deposit all certificates representing the Restricted Shares, together with stock
powers or other instruments of transfer approved by the Committee, appropriately
endorsed in blank, with the Company or an agent designated by the Company to
hold in escrow until such restrictions have lapsed or terminated, and the
Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates.

 

8.7                               Release of Shares upon Vesting

 

As soon as practicable after vesting of a Participant’s Restricted Shares,
subject to the Participant’s satisfaction of applicable tax and other
withholding requirements, the Company shall release or procure the release to
the Participant, free from the applicable restrictions, of his vested Shares,
unless the Award Agreement provides otherwise, and deliver the share
certificates.

 

SECTION 9.0 - RESTRICTED STOCK UNIT (RSU) AWARDS

 

9.1                               General

 

A Restricted Stock Unit (“RSU”) Award is an award to an eligible Employee,
Consultant or Director (including a Non-Employee Director) covering a specified
maximum number of RSUs.

 

15

--------------------------------------------------------------------------------

 

9.2                               Terms of RSU Awards

 

The Committee will determine the terms of an RSU Award including, without
limitation: (a) the number of RSUs subject to the RSU Award; (b) the time or
times when the RSUs will vest, and be settled, (c) the Purchase Price, if any,
payable under the RSU Award; (d) the consideration to be distributed on
settlement; and (e) the effect of the Participant’s termination of Service on
the RSU Award.  Vesting of RSUs may be subject to completion by the Participant
of a specified period of Service or the satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in the
Participant’s Award Agreement.  If vesting of RSUs is conditional upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU Award;
and (y) select from among the Performance Factors to be used to measure the
performance.  Performance Periods may overlap and Participants may participate
simultaneously with respect to RSU Awards that are subject to different
Performance Periods and different performance goals and other criteria.

 

9.3                               Purchase Price

 

The Committee may determine the Purchase Price, if any, applicable to the RSU
Award, provided always that if the Shares to be issued in settlement of RSUs are
newly issued Shares, a Purchase Price of no less than the nominal value of the
Shares shall be paid by the Participant.  Payment of any Purchase Price must be
made in accordance with Section 14 of the Plan, the Award Agreement and any
procedures established by the Company.

 

9.4                               Form and Timing of Settlement

 

Settlement of vested RSUs shall be made as soon as practicable after the vesting
date(s) determined by the Committee and set forth in the Award Agreement.  The
Committee, in its sole discretion, may settle vested RSUs in cash, Shares, or a
combination of both.  The Committee may also permit a Participant to defer
settlement under an RSU Award to a date or dates after the RSUs vest provided
that the terms of the RSU Award and any deferral satisfy the requirements of
Section 409A of the Code, if applicable.

 

9.5                               Termination of Service

 

Except as may be set forth in the Award Agreement, vesting of RSUs shall cease
on the date the Participant’s Service terminates (unless determined otherwise by
the Committee) and the RSU Award shall lapse on such date, to the extent the
RSUs have not vested.

 

16

--------------------------------------------------------------------------------


 

SECTION 10.0 - UNRESTRICTED STOCK UNIT AWARDS

 

The Committee may grant Awards covering a specified number of Unrestricted Stock
Units.  Each Unrestricted Stock Unit shall entitle the Participant to receive a
Share which shall be free of all restrictions and vested in full upon the date
of grant or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Employees,
Consultants or Directors elect to pay for such Shares or to receive unrestricted
Shares in lieu of cash bonuses that would otherwise be paid.  The Committee
shall determine the Purchase Price, if any, payable for Shares pursuant to an
Unrestricted Stock Unit Award, which price may be less than the Fair Market
Value of the Shares provided always that where such Shares are newly issued
Shares, the Participant shall pay the nominal value of such Shares.  Payment of
any Purchase Price must be made in accordance with Section 14 of the Plan, the
Award Agreement and any procedures established by the Company.

 

SECTION 11.0 - PERFORMANCE AWARDS

 

11.1                        General

 

A Performance Award is an award to an eligible Employee, Consultant or Director
(including a Non-Employee Director) of (a) a cash bonus, or (b) an award
denominated in Shares (“Performance Shares”) that may be settled, in the
discretion of the Committee, in cash, or by issuance or transfer of those Shares
(which may consist of Restricted Shares).  Grants of Performance Awards shall be
made pursuant to an Award Agreement.

 

11.2                        Terms of Performance Awards

 

The Committee will determine, and each Award Agreement shall set forth, the
terms of each Performance Award including, without limitation: (a) the number of
Performance Shares; (b) the Performance Factors and Performance Period that
shall determine the time and extent to which each Performance Award shall be
settled; (c) the consideration to be distributed on settlement of an Award of
Performance Shares; and (d) the effect of the Participant’s termination of
Service on the Performance Award.  In establishing Performance Factors and the
Performance Period the Committee will: (x) determine the nature, length and
starting date of any Performance Period; and (y) select from among the
Performance Factors to be used.  Prior to settlement the Committee shall
determine the extent to which Performance Awards have been earned.  Performance
Periods may overlap and Participants may participate simultaneously with respect
to Performance Awards that are subject to different Performance Periods and
different performance goals and other criteria.

 

17

--------------------------------------------------------------------------------


 

11.3                        Value, Earning and Timing of Performance Shares

 

Each Performance Share will have an initial value equal to the Fair Market Value
of a Share on the date of grant.  After the applicable Performance Period has
ended, the holder of Performance Shares will be entitled to receive a payout of
the number of Performance Shares earned by the Participant over the Performance
Period, to be determined as a function of the extent to which the relevant
Performance Factors or other vesting conditions have been achieved.  The
Committee, in its sole discretion, may pay earned Performance Shares in the form
of cash, in Shares (which have an aggregate Fair Market Value equal to the value
of the number of earned Performance Shares at the close of the applicable
Performance Period, and subject to payment by the Participant of the nominal
value of any newly issued Shares) or in a combination thereof.

 

11.4                        Termination of Service

 

Except as may be set forth in the Participant’s Award Agreement, vesting ceases
on the date Participant’s Service terminates (unless determined otherwise by the
Committee) and the Performance Award lapses to the extent not vested.

 

SECTION 12.0 - AWARDS TO NON-EMPLOYEE DIRECTORS

 

12.1                        General

 

Prior to the Acquisition Effective Time, Non-Employee Directors were eligible to
receive any type of Award offered under the Plan.

 

12.2                        Annual Individual Limit

 

Prior to the Acquisition Effective Time, in no event could the aggregate number
of Shares subject to all Awards granted to a Non-Employee Director in any
calendar year exceed 1,250,000 Ordinary Shares.

 

SECTION 13.0 - DIVIDEND EQUIVALENTS

 

13.1                        Option and SARs

 

No Dividend Equivalents shall be payable with respect to Options or SARs.

 

13.2                        Other Awards

 

To the extent provided under the terms of any Award Agreement in effect
immediately prior to the Acquisition Effective Time, the corresponding Award

 

18

--------------------------------------------------------------------------------


 

(other than an Option or a SAR) shall have the right to receive Dividend
Equivalents.  Such Dividend Equivalents shall be calculated based on dividends
declared on the Shares to be credited as of dividend payment dates during the
period between the date the Award is granted and the date such Award vests or is
settled, as determined by the Committee.  Such Dividend Equivalents shall be
converted to cash and/or Shares by such formula and at such time and subject to
such limitations as may be determined by the Committee.  Dividend Equivalents
granted in respect of an Award that is subject to vesting conditions that are
based on dividends paid prior to the vesting of such Award shall only be paid
out to the Participant if and to the extent the vesting conditions are
subsequently satisfied and the Award vests.

 

SECTION 14.0 - PAYMENT FOR SHARES

 

14.1                        General

 

Payment by a Participant for Shares issued or transferred pursuant to the Plan
may be made, to the extent permitted by Applicable Law and as determined by the
Committee in its sole discretion, by any or any combination of the methods of
payment set forth below.  The Committee shall have authority to grant Awards
that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Awards that require
the consent of the Company to utilize a particular method of payment.

 

14.2                        Payment Methods

 

The permitted methods of payment are as follows:

 

14.2.1                        cash, cheque, wire transfer, bank draft or money
order payable to the Company;

 

14.2.2                        by consideration received by the Company pursuant
to a broker-assisted or other form of cashless exercise program implemented by
the Company in connection with the Plan;

 

14.2.3                        by surrender to the Company of shares of the
Company already owned by the Participant or Shares subject to the Award being
settled that have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price or Purchase Price of the Shares as to which the Award
will be exercised or settled;

 

14.2.4                        by deduction from salary or other remuneration
payable to the Participant, if permitted by Applicable Law; or

 

19

--------------------------------------------------------------------------------


 

14.2.5                        by any other method of payment as is permitted by
Applicable Law and acceptable to the Committee, including through the net
settlement of any Option.

 

SECTION 15.0 - TAXES

 

15.1                        Withholding/Deduction Generally

 

It shall be a condition of the grant, exercise, vesting, cancellation or
surrender of an Award, the issuance or delivery of Shares to a Participant
pursuant to an Award, and any other action in relation to an Award that the
Participant shall make such arrangements as the Company, King or any Associated
Company or the Employee Benefit Trust or the acquirer in any Corporate
Transaction or any other party affiliated to or associated with the Company may
require for the satisfaction of all and any applicable taxes, social security or
insurance contributions and other duties and imposts for which such entity or
party is liable to account in any jurisdiction and the Company shall not effect
or permit the grant, exercise, vesting, cancellation or other action in relation
to an Award, or the issuance or delivery of Shares to the Participant, until it
is satisfied that all such obligations are or will be satisfied.  Whenever a
payment in satisfaction of an Award is to be made in cash, such payment will be
net of an amount determined by the Company, King or the Associated Company
employing or engaging the Participant, sufficient to satisfy all applicable tax
requirements and any other liability legally due from the Participant.  Without
limiting the generality of the foregoing, the Company may withhold or account
for taxes contemplated by this Section 15.1 by reference to applicable
withholding rates, including minimum or maximum applicable statutory rates.

 

15.2                        Transfer of Employer Liability to Employee

 

To the extent permitted by, and in accordance with, Applicable Law, the
Committee may determine in respect of any Award that liability for employer
taxes, social security or insurance contributions or other imposts shall be
transferred to or borne by the Participant.  In the event of such determination,
the terms and conditions for same shall be set out in the Award Agreement.

 

15.3                        Share Withholding

 

The Committee in its sole discretion and pursuant to such procedures as it may
specify from time to time and subject to Applicable Law, may require or permit a
Participant to satisfy any tax or other liability due from the Participant as

 

20

--------------------------------------------------------------------------------


 

described in Section 15.1, or transferred to or borne by the Participant
pursuant to a determination made under Section 15.2, in whole or in part by
(without limitation); (a) paying cash, (b) directing the Company to withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to satisfy the liability, (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
satisfy the liability, or (d) withholding the amount required to satisfy the
liability from the proceeds of the sale of otherwise deliverable Shares acquired
pursuant to an Award either through a voluntary sale or through a mandatory sale
arranged by the Company.  The Fair Market Value of the Shares to be withheld or
delivered will be determined as of the date the tax or other liability arises,
unless otherwise determined by the Committee.  For the sake of clarity, if the
Company withholds, or the Participant delivers, Shares having a Fair Market
Value greater than the amount required to satisfy the liability, the
Participatant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent  Shares.

 

SECTION 16.0 - TRANSFERABILITY

 

16.1                        No Transfer Generally

 

Unless determined otherwise by the Committee or pursuant to Section 16.2, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner, other than by will or by the laws of descent or distribution,
and an Award shall lapse to the extent it is purported to be sold, pledged,
assigned, hypothecated, transferred or otherwise disposed of.  All Awards shall
be exercisable: (a) during the Participant’s lifetime only by (i) the
Participant, or (ii) the Participant’s guardian or legal representative;
(b) after the Participant’s death, by the Participant’s estate or the person who
acquired the right to the Award by bequest or inheritance, and (c) if the
Committee has made the Award transferable pursuant to Section 16.2, by the
transferee.

 

16.2                        Award Transfer Program

 

Notwithstanding any contrary provision of the Plan, the Committee shall have the
discretion and authority to determine and implement the terms and conditions of
any Award Transfer Program instituted pursuant to this Section 16 including,
without limitation, to make Awards transferable by instrument to a financial
institution or other person approved by the Committee, including an inter vivos
or testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor), or by gift or by domestic relations order to
a Permitted Transferee.  The Committee shall have the authority to amend the
terms of any Award participating, or otherwise eligible to participate in, the
Award

 

21

--------------------------------------------------------------------------------


 

Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or restrictions on transfer, forfeiture or compulsory transfer conditions of
any such Award, (b) amend or remove any provision of the Award relating to the
Participant’s continued Service, (c) amend the permissible payment methods with
respect to the exercise or settlement of any such Award, (d) amend the
adjustments to be implemented in the event of changes in the Company’s
capitalization and other similar events with respect to such Award, and
(e) include such additional terms and conditions and make such other changes to
the terms of such Award or require the transferee to enter into a new Award
Agreement as the Committee deems necessary or appropriate in its sole
discretion.

 

SECTION 17.0 - SHARE OWNERSHIP

 

17.1                        Privileges of Share Ownership

 

No Participant will have any of the rights of a shareholder with respect to any
Shares subject to or comprised in an Award until the Shares are issued or
transferred to the Participant, except for any Dividend Equivalents provided in
respect of the Award.  After Shares are issued or transferred to the
Participant, the Participant will be a shareholder and have all the rights of a
shareholder with respect to such Shares, including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares;
provided, that if such Shares are Restricted Shares, then any new, additional or
different securities the Participant may become entitled to receive with respect
to such Shares by virtue of a share dividend, share split or any other change in
the corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Shares; provided, further, that the Participant
will have no right to retain such share dividends or share distributions with
respect to Restricted Shares that do not vest and are compulsorily transferred
or forfeited by the Participant in accordance with the Award Agreement.

 

17.2                        Certificates

 

All Shares or other securities, whether or not certificated, delivered under the
Plan will be subject to such share transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any Applicable Law.

 

22

--------------------------------------------------------------------------------


 

SECTION 18.0 - RESERVED

 

SECTION 19.0 - SECURITIES LAW AND OTHER COMPLIANCE

 

19.1                        Compliance with Applicable Laws

 

An Award will not be effective unless such Award is in compliance with all
Applicable Laws, as they are in effect on the date of grant of the Award and
also on the date of exercise, vesting or settlement.  Notwithstanding any other
provision of the Plan, the Company will have no obligation to issue or transfer
or deliver certificates for Shares under the Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any law or ruling of any governmental body that the Company
determines to be necessary or advisable.  Except as otherwise required under the
Transaction Agreement, the Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any securities laws, exchange control laws, stock
exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so.

 

19.2                        Insider Trading Policy

 

Each Participant shall comply with any policy adopted by the Company from time
to time governing transactions in the Company’s securities by employees,
officers and/or directors of the Company, King and any Associated Company.

 

19.3                        Malus and Clawback Policy

 

All Awards shall be subject to clawback pursuant to any compensation clawback or
recoupment policy adopted by the Board (or a duly appointed committee thereof)
or required by Applicable Law during the term of the Participant’s Service that
is applicable to executive officers, employees, directors and/or other service
providers of or to the Company, King or any Associated Company.  In addition to
any other remedies available under Applicable Law, such policy may require, if
so determined by the Committee in its sole discretion, the cancellation or
forfeiture of outstanding Awards, in full or in part, (whether or not vested), a
reduction in the number of Shares subject to an Award that would vest and/or
become exercisable in accordance with the terms of the Award Agreement and/or
the recoupment by the Company, King or any Associated Company of any economic
benefit already realized by a Participant with respect to an Award or Shares
delivered pursuant to an Award, if the Participant engages or has engaged

 

23

--------------------------------------------------------------------------------


 

in activity that is inimical, contrary or harmful to the interests of the
Company, King or any Associated Company, as described in such policy.

 

19.4                        Data Protection

 

As a condition of the grant of an Award, the Participant consents to the
collection, retention, use, processing and transfer of his Personal Data by the
Company, King, any Associated Company, the trustees of the Employee Benefit
Trust, any administrator of the Plan, the Company’s registrars, transfer agent,
brokers and other agents (whether between themselves or to any third party and
including transfer to countries outside the European Economic Area) for the
purposes of implementing and operating the Plan.

 

SECTION 20.0 - EMPLOYMENT RELATIONSHIP

 

20.1                        No Obligation to Employ/ Right to Compensation

 

20.1.1                        Nothing in the Plan or any Award will confer or be
deemed to confer on any Participant any right to continue in the Service of, or
to continue any other relationship with, the Company, King or any Associated
Company or limit in any way the right of the Company, King or any Associated
Company to terminate the Participant’s employment or other relationship with the
Company, King or any Associated Company at any time.

 

20.1.2                        All Awards shall be granted entirely at the
discretion of the Committee.  Unless expressly so provided in his contract of
employment or engagement, no individual employed or engaged by the Company, King
or any Associated Company has the right to receive an Award or shall have any
claim against the Company, King or any Associated Company arising out of his not
being admitted to participation in the Plan.  The grant of an Award to a
Participant shall not entitle him to receive any subsequent Awards.

 

20.1.3                        Neither the Plan nor an Award shall form part of
any contract of employment or engagement between the Company, King or any
Associated Company and any Participant.

 

20.1.4                        A Participant is not entitled to the exercise in
his favour of any discretion exercisable by the Committee, the Company, King or
any Associated Company under the Plan.

 

20.1.5                        The Plan, or any Award made to a Participant or
the loss of any right or entitlement to or under such Award on termination of
the Participant’s

 

24

--------------------------------------------------------------------------------


 

Service, for any reason, shall not give to a Participant any right to continued
Service or any additional right to compensation or damages in consequence of the
termination of his Service, whether for wrongful dismissal or otherwise.

 

20.1.6                        The benefit to a Participant of participation in
the Plan (including, in particular but not by way of limitation, any Award held
by him) shall not count as his remuneration for any purpose and shall not count
as part of his pensionable salary for the purpose of any employer contribution
to any pension plan operated by the Company, King or any Associated Company.

 

20.2                        No Obligation to Notify or Minimize Taxes

 

The Company, King and any Associated Company shall have no duty or obligation to
any Participant to advise him as to the time or manner of exercising an Award. 
Furthermore, the Company, King and any Associated Company shall have no duty or
obligation to warn or otherwise advise any Participant of a pending termination
or lapse or expiration of an Award or a possible period in which the Award may
not be exercised.  The Company, King and any Associated Company shall have no
duty or obligation to minimize the tax consequences of an Award to a
Participant.

 

SECTION 21.0 - CORPORATE TRANSACTION

 

21.1                        Treatment of Awards

 

21.1.1                        Notwithstanding any other provision of the Plan,
in the event that a Corporate Transaction occurs or will occur, the Committee
may determine that any one or more of the following actions will be taken with
respect to each outstanding Award, without the consent of a Participant (save as
required by Applicable Law), contingent upon the Corporate Transaction becoming
effective in accordance with its terms:

 

(a)                                 Options, to the extent not fully
exercisable, shall become exercisable in full or in part;

 

(b)                                 SARs, to the extent not fully exercisable,
shall become exercisable in full or in part and be settled;

 

(c)                                  RSUs to the extent not vested and/or
settled in full, shall become vested in full or in part and be settled;

 

25

--------------------------------------------------------------------------------

 

(d)                                 Unrestricted Stock Units, to the extent not
settled, shall be settled;

 

(e)                                  Performance Awards shall be settled in full
or in part;

 

(f)                                   if exercise or vesting or settlement of an
Award is conditional upon the satisfaction of Performance Factors, waive such
Performance Factors in full or in part or measure the performance as of the date
of the Corporate Transaction or a date prior thereto and/or pro-rate the number
of Shares that become exercisable or vested or eligible for settlement based on
the period of the Performance Period completed up to the date of the Corporate
Transaction or such other measurement date;

 

(g)                                  cancel, without payment to the Participant
of consideration, any Award pursuant to which Shares have not been issued or
delivered if the Exercise Price or Purchase Price under the Award is equal to or
greater than the value of the consideration payable for a Share in the Corporate
Transaction;

 

(h)                                 cancel any Award pursuant to which Shares
have not been issued in exchange for one or more payments from the Company or
acquiring entity or its parent company, in cash and/or securities and/or other
consideration, equivalent in value per Share, as determined by the  Committee,
to the amount by which value of the consideration payable for a Share in the
Corporate Transaction exceeds the Exercise Price or Purchase Price under the
Award and on such terms as the Committee determines, subject to deduction of
applicable taxes and other required deductions;

 

(i)                                     give Participants an opportunity to
exercise any Options and/or SARs within a specified period;

 

(j)                                    determine that any Award shall be assumed
by the surviving corporation (or a parent or subsidiary of the surviving
corporation or successor) or surrendered by the Participant and converted into
or replaced with an equivalent award, as determined by the Committee, in respect
of such corporation’s shares;

 

(k)                                 in the case of Shares held by a Participant
under an Award that are subject to restrictions, determine that such Shares
shall be exchanged for or replaced with substantially similar shares or other
property of the surviving corporation (or a parent or

 

26

--------------------------------------------------------------------------------


 

subsidiary of the surviving corporation or successor) subject to restrictions no
less favorable to the Participant that will substantially preserve the
applicable terms of the Award; or

 

(l)                                     take any other action in relation to an
Award that, in the sole discretion of the Committee, is equitable and
substantially delivers or preserves the value of the Award having regard to the
terms of the Award and the terms of the Corporate Transaction.

 

Any such accelerated vesting, exercise, cancellation, surrender, termination,
lapse, settlement, assumption, exchange, replacement or conversion shall take
place as of the date the Corporate Transaction becomes effective in accordance
with its terms or such other date as the Committee determines.

 

21.1.2                        Notwithstanding the foregoing provisions, however,
to the extent that any Award or the Shares subject thereto are not accelerated,
cancelled, surrendered, terminated, settled, assumed, exchanged, replaced or
converted, as appropriate, pursuant to Section 21.1.1, then (i) if such Award is
an Option or SAR, the Committee shall notify the Participant that it may be
exercised, to the extent exercisable, during a period of time specified by the
Committee, and to the extent not so exercised shall lapse upon the Corporate
Transaction becoming effective in accordance with its terms, and (ii) in the
case of any other Award, the Award shall lapse upon the Corporate Transaction
becoming effective in accordance with its terms.

 

21.1.3                        The Committee may specify how an Award will be
treated in the event of a Corporate Transaction either when the Award is granted
or at any time thereafter.

 

21.1.4                        The Committee need not take the same action or
actions with respect to all Awards or portions thereof or with respect to all
Participants.

 

21.1.5                        The Committee shall have full and final authority,
which shall be exercised in its sole discretion, to determine conclusively
whether a Corporate Transaction has occurred pursuant to the provisions of the
Plan, the date the Corporate Transaction becomes effective and any incidental
matters relating thereto.

 

21.2                        Involuntary Termination following Corporate
Transaction

 

The Committee may provide at the time of grant of an Award or at any time
thereafter that in the event the Award continues after the Corporate
Transaction,

 

27

--------------------------------------------------------------------------------


 

whether pursuant to replacement, assumption, substitution, exchange or
conversion pursuant to Section 21.1, and the Service of the Participant
terminates by reason of an Involuntary Termination within eighteen (18) months
after the Corporate Transaction, the Award (as so replaced, assumed,
substituted, exchanged or converted), to the extent not exercisable or vested in
full, shall become exercisable or vest in full or in part on the date of such
termination of Service.  Unless otherwise determined by the
Committee, Involuntary Termination shall have the meaning set out in Section 25.

 

SECTION 22.0 - DISSOLUTION OR LIQUIDATION

 

Except as otherwise provided in an Award Agreement, in the event of a
dissolution or liquidation of the Company, other than one constituting a
Corporate Transaction, all outstanding Awards shall terminate immediately prior
to the completion of such dissolution or liquidation, and any Restricted Shares
subject to the Company’s repurchase rights or subject to a forfeiture condition
or compulsory transfer may be repurchased or reacquired by the Company or the
Employee Benefit Trust on the terms set out in the Award Agreement; provided,
however, that the Committee may, in its sole discretion, cause some or all
Awards to become fully vested and exercisable (to the extent such Awards have
not previously expired or terminated) and/or Restricted Shares to be no longer
subject to repurchase or forfeiture or compulsory transfer or other
restrictions, before the dissolution or liquidation is completed but contingent
on its completion and on such conditions as the Committee determines.

 

SECTION 23.0 - TERM AND AMENDMENT OF PLAN

 

23.1                        Term of Plan

 

The Plan became effective on the Effective Date, was amended and restated in
connection with the acquisition of King by the Company, effective as of the
Acquisition Effective Time, and, unless earlier terminated as provided herein,
will terminate on 5 March 2024.

 

23.2                        Amendment or Termination of the Plan

 

The Board may at any time suspend, terminate or amend the Plan in any respect,
including, without limitation, amendment of any form of Award Agreement or
instrument to be executed pursuant to the Plan; provided, however, that the
Board will not, without the approval of the shareholders of the Company, amend
the Plan in any manner that requires such shareholder approval, whether pursuant
to

 

28

--------------------------------------------------------------------------------


 

the rules of any stock exchange on which the Company’s shares are listed for
trading or any other Applicable Law.

 

No amendment, suspension or termination of the Plan shall, without the consent
of the Participant, alter or impair any rights or obligations under any Award
theretofore granted unless the Award itself otherwise expressly so provides.

 

SECTION 24.0 - OTHER PROVISIONS

 

24.1                        Governing Law

 

This Plan and all Awards shall be governed by and construed in accordance with
the laws of England and Wales, except that the laws of the State of Delaware
shall govern any questions that pertain to the Common Stock of the Company or
whether the Company has engaged in a Corporate Transaction.

 

24.2                        Jurisdiction

 

The Courts of England and Wales shall have exclusive jurisdiction over all
matters pertaining to Awards granted under the Plan.

 

24.3                        Non-Exclusivity of the Plan

 

Neither the assumption of this Plan by the Company, nor any provision of this
Plan will be construed as creating any limitations on the power of the Committee
or the Board to adopt such additional compensation arrangements as they may deem
desirable, including, without limitation, the granting of share awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

SECTION 25.0 - DEFINITIONS AND INTERPRETATION

 

25.1                        Definitions

 

As used in the Plan, and except as elsewhere defined herein, the following terms
will have the following meanings:

 

25.1.1                        “Acquisition Effective Date” means 23
February 2016;

 

25.1.2                        “Acquisition Effective Time” means the time on the
Acquisition Effective Date at which the transactions contemplated under the
Transaction Agreement are consummated.

 

29

--------------------------------------------------------------------------------


 

25.1.3                        “Applicable Law” means the laws of England and
Wales, any legal requirement relating to the Plan, Awards and/or Shares under
applicable U.S. federal law, the law of the State of Delaware and other state
laws, the listing rules of NASDAQ or any other applicable stock exchange or
automated quotation system rules or regulations, the Code, and the applicable
laws, rules, regulations and requirements of any country or jurisdiction where
Awards are or are to be granted, exercised, vest or be settled, as such laws,
rules, regulations and requirements shall be in place from time to time;

 

25.1.4                        “Associated Company” means any Subsidiary of King
or the Company;

 

25.1.5                        “Award” means any award granted under the Plan,
including any Option, Stock Appreciation Right (SAR), Restricted Share Award,
Restricted Stock Unit (RSU) Award, Unrestricted Stock Unit Award, Performance
Award or Substitute Award;

 

25.1.6                        “Award Agreement” means, with respect to each
Award, any written or electronic agreement between King or the Company and the
Participant setting forth the terms and conditions of the Award, and any
country-specific appendix thereto, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee has from time to
time approved, and will comply with and be subject to the terms and conditions
of the Plan;

 

25.1.7                        “Award Transfer Program” means any program
instituted by the Committee which would permit one or more Participants the
opportunity to transfer Awards pursuant the provisions of Section 16.2;

 

25.1.8                        “Board” means the board of directors of the
Company;

 

25.1.9                        “Cause” has the meaning set out in any unexpired
employment agreement between the Participant and the Company or, in the absence
of such meaning being so set out, means (a) the Participant’s willful failure
substantially to perform his duties and responsibilities to the Company, King or
any Associated Company or deliberate violation of a Company or King policy;
(b) the Participant’s commission of any act of fraud, embezzlement, dishonesty
or any other willful misconduct that has caused or is reasonably expected to
result in material injury to the Company; (c) unauthorized use or disclosure by
the Participant of any proprietary information or trade secrets of the Company
or any other party to whom the Participant owes an obligation of nondisclosure
as a result of his relationship with the Company; or (d) the Participant’s
willful breach of any of his obligations under any written agreement or

 

30

--------------------------------------------------------------------------------


 

covenant with the Company.  The determination as to whether a Participant is
being terminated for Cause shall be made in good faith by the Company and shall
be final and binding on the Participant.  The foregoing definition does not in
any way limit the Company’s ability to terminate a Participant’s employment or
consulting or other service relationship at any time as provided in Section 20,
and the term “Company” will be interpreted to include King and any Associated
Company, as appropriate.  Notwithstanding the foregoing, the foregoing
definition of “Cause” may, in part or in whole, be modified or replaced in each
individual employment agreement or Award Agreement with any Participant or any
country-specific appendix, and any such definition shall supersede the
definition provided in this Section 25.1.9;

 

25.1.10                 “Code” means the United States Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder;

 

25.1.11                 “Committee” means the Compensation Committee of the
Board or those persons to whom administration of the Plan, or part of the Plan,
has been delegated pursuant to Section 5.2;

 

25.1.12                 “Company” means Activision Blizzard Inc. or any
successor corporation;

 

25.1.13                 “Consultant” means any person, including an advisor or
independent contractor, engaged by the Company, King or an Associated Company to
render services to such entity;

 

25.1.14                 “Corporate Transaction” means the consummation, in a
single transaction or in a series of related transactions, of any one or more of
the following:

 

(a)                                 an acquisition by a person, entity or
“group” (within the meaning of Section 13(d) of the Exchange Act or any
comparable successor provisions), other than in a merger or consolidation of the
type referred to in subsection 25.1.13(c), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rules) of issued or outstanding voting securities of the Company
representing more than fifty per cent (50%) of the combined voting power or the
Company, whether as a result of making a general offer to acquire the whole of
the issued share capital of the Company or all the shares in the Company which
are of the same class as the Shares, a court-sanctioned compromise or scheme of
arrangement, or otherwise; or

 

31

--------------------------------------------------------------------------------


 

(b)                                 a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries; or

 

(c)                                  a merger, consolidation, reorganization or
business combination with any other corporation (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
in each case other than a transaction:

 

(i)                                     which results in the Company’s voting
securities in issue immediately before the transaction continuing to represent
(either by remaining in issue or outstanding or by being converted into voting
securities of the company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least 50% of the combined voting power of the
Successor Entity’s issued or outstanding voting securities immediately after the
transaction, and

 

(ii)                                  after which no person, entity or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this Section 25.1.13.(c)(ii) as beneficially
owning 50% or more of the combined voting power of the Successor Entity solely
as a result of the voting power held in the Company prior to the consummation of
the transaction.

 

25.1.15                 “Director” means a member of the board of directors of
the Company, King or any Associated Company (it being understood that only
persons who were members of the board of directors of King prior to the
Acquisition Effective Time were eligible to receive Awards by reason of service
as a Director);

 

25.1.16                 “Disability” means that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months;

 

32

--------------------------------------------------------------------------------


 

25.1.17                 “Dividend Equivalent” means a right to receive the
equivalent value of dividends paid on Shares;

 

25.1.18                 “Effective Date” means 25 March 2014;

 

25.1.19                 “Employee” means any person, including any officer or
director, employed by the Company, King or any Associated Company.  Neither
service as a Director nor payment of a Director’s fee by the Company or King
will be sufficient to constitute “employment” by King or any Associated Company;

 

25.1.20                 “Employee Benefit Trust” means the employee benefit
trust established by King by way of a Deed of Trust on 24 March 2014, the
trustee of which is Computershare Trustees (Jersey) Limited;

 

25.1.21                 “Exchange Act” means the United States Securities
Exchange Act of 1934, as amended;

 

25.1.22                 “Exchange Ratio” means the quotient obtained by dividing
(A) $18.00, which is the consideration per Ordinary Share paid in connection
with the transaction contemplated by the Transaction Agreement by (B) the
average closing price of the Common Stock on NASDAQ for the five trading day
period ending on the trading day preceding the Acquisition Effective Date or, if
the Common Stock was not available for trading on NASDAQ on the day preceding
the Acquisition Effective Date, on the last day prior to the day preceding the
Acquisition Effective Date that the Common Stock was available for trading on
NASDAQ;

 

25.1.23                 “Exercise Price” means, with respect to an Option, the
price per Share at which the Participant may subscribe for the Shares issuable
upon exercise of the Option and, with respect to a SAR, the price per Share at
which the SAR is granted to the Participant;

 

25.1.24                 “Fair Market Value” means, as of any date, the value of
a Share determined as follows:

 

(a)                                 if the Shares are publicly traded and listed
on a national securities exchange, the closing price on the date of
determination on the principal national securities exchange on which the Shares
are listed or admitted to trading as reported in The Wall Street Journal or such
other source as the Committee deems reliable;

 

(b)                                 if the Shares are publicly traded but are
neither listed nor admitted to trading on a national securities exchange, the
average

 

33

--------------------------------------------------------------------------------


 

of the closing bid and asked prices on the date of determination as reported in
The Wall Street Journal or such other source as the Committee deems reliable;

 

(c)                                  in the case of an Option or SAR grant made
on the Effective Date, the price per share at which the Shares are initially
offered for sale to the public by the Company’s underwriters in the initial
public offering of the Shares pursuant to a registration statement filed with
the SEC under the Securities Act; or

 

(d)                                 if none of the foregoing is applicable, by
the Board or the Committee in good faith;

 

25.1.25                 “Insider Trading Policy” means any policy adopted by the
Company from time to time governing transactions in the Company’s securities by
employees, officers and/or directors of the Company, King and any Associated
Company;

 

25.1.26                 “Involuntary Termination” means termination of a
Participant’s service with the Company, King or an Associated Company or
successor thereto in the following circumstances occurring on or after a
Corporate Transaction:

 

(a)                                 termination without Cause by the Company,
King or an Associated Company or successor thereto, as appropriate; or

 

(b)                                 voluntary termination by the Participant
within 90 days following:

 

(i)                                     a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities;

 

(ii)                                  an involuntary relocation of the
Participant’s principal work site to a facility or location more than 50 miles
from the Participant’s principal work site at the time of the Corporate
Transaction; or

 

(iii)                               a material reduction in the Participant’s
total compensation other than as part of a reduction by the same percentage
amount in the compensation of all other similarly-situated Employees, Directors
or Consultants;

 

34

--------------------------------------------------------------------------------


 

25.1.27                 “King” means King Digital Entertainment, a public
limited company, incorporated under the laws of Ireland, which promptly
following the Acquisition Effective Date will become a private limited company,
with registered number 529753;

 

25.1.28                 “NASDAQ” means the NASDAQ Stock Market;

 

25.1.29                 “Non-Employee Director” means a Director who is not an
Employee of the Company, King or any Associated Company;

 

25.1.30                 “Option” means an award of an option to subscribe for
Shares pursuant to Section 6;

 

25.1.31                 “Ordinary Share” means, prior to the Acquisition
Effective Time, an Ordinary Share in the capital of King;

 

25.1.32                 “Participant” means a person who holds an Award, or any
permitted transferee pursuant to an Award Transfer Program or the Participant’s
guardian or legal personal representative where applicable;

 

25.1.33                 “Performance Award” means an award of cash or
Performance Shares granted pursuant to Section 11;

 

25.1.34                 “Performance Factors” means any of the factors selected
by the Committee and specified in an Award Agreement from among the following
objective measures, either individually, alternatively or in any combination,
applied to the Company as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, on a GAAP or non-GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre-established target, to determine whether the performance goals established
by the Committee with respect to the Award have been satisfied:

 

(a)                                 profit before tax;

 

(b)                                 billings;

 

(c)                                  revenue;

 

(d)                                 net revenue;

 

(e)                                  earnings (which may include earnings before
interest and taxes, earnings before taxes, and net earnings);

 

(f)                                   operating income;

 

35

--------------------------------------------------------------------------------

 

(g)                                  operating margin;

 

(h)                                 operating profit;

 

(i)                                     controllable operating profit, or net
operating profit;

 

(j)                                    net profit;

 

(k)                                 gross margin;

 

(l)                                     operating expenses or operating expenses
as a percentage of revenue;

 

(m)                             net income;

 

(n)                                 earnings per share;

 

(o)                                 total shareholder return;

 

(p)                                 market share;

 

(q)                                 return on assets or net assets;

 

(r)                                    the Company’s share price;

 

(s)                                   growth in shareholder value relative to a
pre-determined index;

 

(t)                                    return on equity;

 

(u)                                 return on invested capital;

 

(v)                                 cash flow (including free cash flow or
operating cash flows);

 

(w)                               cash conversion cycle;

 

(x)                                 economic value added;

 

(y)                                 individual confidential business objectives;

 

(z)                                  contract awards or backlog;

 

(aa)                          overhead or other expense reduction;

 

(bb)                          credit rating;

 

(cc)                            strategic plan development and implementation;

 

36

--------------------------------------------------------------------------------


 

(dd)                          succession plan development and implementation;

 

(ee)                            improvement in workforce diversity;

 

(ff)                              customer indicators;

 

(gg)                            new product invention or innovation;

 

(hh)                          attainment of research and development milestones;

 

(ii)                                  improvements in productivity;

 

(jj)                                bookings;

 

(kk)                          attainment of objective operating goals and
employee metrics;

 

(ll)                                  launch of a new game; and

 

(mm)                  any other metric that is capable of measurement as
determined by the Committee.

 

The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial Award grant.  It is within
the sole discretion of the Committee to make or not make any such equitable
adjustments;

 

25.1.35                 “Performance Period” means the period of service
determined by the Committee, not to exceed five (5) years, during which
performance is to be measured for an Award;

 

25.1.36                 “Performance Share” means a Performance Share comprised
in a Performance Award granted pursuant to Section 11;

 

25.1.37                 “Permitted Transferee” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships) of the
Participant, any person sharing the Participant’s household (other than a tenant
or employee), a trust in which these persons (or the Participant) have more than
50% of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other

 

37

--------------------------------------------------------------------------------


 

entity in which these persons (or the Participant) own more than 50% of the
voting interests;

 

25.1.38                 “Personal Data” has the meaning assigned to that term in
Section 2 of Directive 95/46/EC of the European Parliament and of the Council of
24 October 1995 on the protection of individuals with regard to the processing
of personal data and on the free movement of such data;

 

25.1.39                 “Plan” means this Activision Blizzard Inc. KDE Equity
Incentive Plan;

 

25.1.40                 “Purchase Price” means the price to be paid for Shares
acquired under the Plan, other than Shares acquired upon exercise of an Option
or SAR;

 

25.1.41                 “Restricted Share Award” means an award of Shares
pursuant to Section 8;

 

25.1.42                 “Restricted Stock Unit” means a right, subject to
conditions, to acquire a Share;

 

25.1.43                 “Restricted Stock Unit Award” means an Award of
Restricted Stock Units granted pursuant to Section 9;

 

25.1.44                 “SEC” means the United States Securities and Exchange
Commission;

 

25.1.45                 “Securities Act” means the United States Securities Act
of 1933, as amended;

 

25.1.46                 “Service” means service as an Employee, Consultant,
Director or Non-Employee Director, subject to such further limitations as may be
set forth in the Plan or the applicable Award Agreement.  An Employee will not
be deemed to have ceased to provide Service in the case of (a) statutory leave,
(b) military leave, or (c) any other leave of absence approved by the Company or
provided pursuant to a formal policy adopted from time to time by the Company,
King or any Associated Company by which the Participant is employed, and issued
and promulgated to employees in writing.  In the case of any Employee on a
statutory, military or other approved leave of absence or whose normal working
hours reduce (for illustrative purposes only, a change in schedule from that of
full-time to part-time), the Committee may make such provisions regarding
suspension or tolling of or modification to vesting of the Award while on leave
from the employ of the Company, King or an Associated Company or during such
reduction in working hours as it may deem appropriate, subject to Applicable
Law, except that in no event may an Award be exercised after the expiration of
the term for exercise set forth in the

 

38

--------------------------------------------------------------------------------


 

applicable Award Agreement.  An Employee shall have terminated employment as of
the date he ceases to be employed (regardless of whether the termination is in
breach of local employment laws or is later found to be invalid) and, subject to
Applicable Law, employment shall not be extended by any notice period or garden
leave mandated by local law, provided however, that a change in status from an
Employee to a Consultant or Director shall not terminate the service provider’s
Service, unless determined by the Committee in its discretion.  The Committee
will have sole discretion to determine whether a Participant has ceased to be in
Service and the effective date on which the Participant ceased to be in Service;

 

25.1.47                 “Shares” means (i) from the Acquisition Effective Time,
the Common Stock of the Company or of any successor entity, and (ii) prior to
the Acquisition Effective Time, Ordinary Shares;

 

25.1.48                 “Stock Appreciation Right” means an Award granted
pursuant to Section 7;

 

25.1.49                 “Subsidiary” means a company which is a subsidiary
within the meaning of Section 7 of the Companies Act, 2014 of Ireland;

 

25.1.50                 “Substitute Award” means an Award granted under
Section 2.3 of the Plan;

 

25.1.51                 “Transaction Agreement” means the Transaction Agreement,
dated 2 November 2015, by and between King, the Company and ABS Partners CV.;

 

25.1.52                 “Unrestricted Stock Unit”, means a right to acquire a
Share; and

 

25.1.53                 “Unrestricted Stock Unit Award”, means an award of
Unrestricted Stock Units granted pursuant to Section 10.

 

25.2                        Interpretation

 

In this Plan, where the context permits or requires:

 

25.2.1                        the singular shall include the plural and vice
versa and the masculine shall include the feminine;

 

25.2.2                        a reference to a statutory provision includes any
statutory modification, amendment or re-enactment;

 

39

--------------------------------------------------------------------------------


 

25.2.3                        the contents and headings are for ease of
reference only and shall not affect their interpretation; and

 

25.2.4                        a reference to a Section shall, unless the context
otherwise requires, be a reference to a Section of the Plan.

 

40

--------------------------------------------------------------------------------


 

ACTIVISION BLIZZARD INC.

 

KDE EQUITY INCENTIVE PLAN

 

SUB-PLAN GOVERNING AWARDS TO PARTICIPANTS IN ROMANIA

 

1.                                      General

 

1.1                               In accordance with Section 5.6.4 of the
Activision Blizzard Inc. KDE Equity Incentive Plan (the “Plan”) the Board has
determined to establish this sub-plan (the “Romania Sub-Plan”) for the purposes
of Awards made to Employees, Consultants, Directors and Non-Employee Directors
of the Associated Company located in Romania.

 

1.2                               All terms that are not otherwise defined
herein shall have the same meaning as set forth in the Plan.

 

2.                                      Amendments

 

2.1                               The Plan shall be amended as follows:

 

Section 14.2 (Payment Methods)

 

Section 14.2.4 shall be deleted.

 

Section 20.1 (No Obligation to Employ/ Right to Compensation)

 

The provisions of Section 20.1.2 shall be deleted and replaced by the following:

 

“All Awards shall be granted entirely at the discretion of the Committee.  No
individual employed or engaged by the Company, King or any Associated Company
has the right to receive an Award or shall have any claim against the Company,
King or any Associated Company arising out of his not being admitted to
participation in the Plan.  The grant of an Award to a Participant shall not
entitle him to receive any subsequent Awards.”

 

Section 25.1.9 (Definitions — “Cause”)

 

In so far as Employees are concerned, “Cause” means any termination of the
respective Employee’s individual employment agreement, in accordance with Law
No. 53/2003 - Labour Code, as republished and amended, and either effectively
initiated by the respective Employee or, as the case may be, triggered by the
respective Employee’s fault, including without limitation the Employee’s
resignation, the Employee’s disciplinary dismissal, the Employee’s preventive
arrest for a period of more than 30 calendar days etc.

 

--------------------------------------------------------------------------------


 

Section 25.1.16 (Definitions — “Disability”)

 

In so far as Employees are concerned, “Disability” means the physical and/or
mental impairment, preventing the Employee from duly accomplishing its job
attributions, as ascertained by competent medical bodies and triggering the
termination of their respective individual employment agreement, for reasons
related to the person of the employee, in accordance with Law No. 53/2003 -
Labour Code, as republished and amended.

 

2

--------------------------------------------------------------------------------


 

ACTIVISION BLIZZARD INC.

 

KDE EQUITY INCENTIVE PLAN

 

SUB-PLAN GOVERNING AWARDS TO PARTICIPANTS IN THE REPUBLIC OF KOREA

 

1.                                      General

 

1.1                               In accordance with Section 5.6.4 of the
Activision Blizzard Inc. KDE Equity Incentive Plan (the “Plan”) the Board has
determined to establish this sub-plan (the “Korea Sub-Plan”) for the purposes of
Awards made to Employees, Consultants, Directors and Non-Employee Directors of
the Company, King or any Associated Company who are resident in the Republic of
Korea.

 

1.2                               All terms that are not otherwise defined
herein shall have the same meaning as set forth in the Plan.

 

2.                                      Amendments

 

2.1                               The Plan shall be amended as follows:

 

Section 19.0 — Securities Law and Other Compliance

 

The provisions of Section 19.1 shall be deleted and replaced by the following:

 

“19.1 Compliance with Applicable Laws

 

The provisions of Section 19.1 shall be deleted and replaced by the following:

 

An Award will not be effective unless such Award is in compliance with all
Applicable Laws, as they are in effect on the date of grant of the Award and
also on the date of exercise, vesting or settlement.  Notwithstanding any other
provision of the Plan, the Company will have no obligation to issue or transfer
or deliver certificates for Shares under the Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any law or ruling of any governmental body that the Company
determines to be necessary or advisable.  The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any securities laws,
exchange control laws, stock

 

--------------------------------------------------------------------------------


 

exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so.

 

Further, if, under Applicable Law, the Participant must file a report with or
receive the approval of the Governor of the Bank of Korea or other supervisory
agencies (“Approvals”) in order to acquire the Shares or to receive the Awards,
then the Participant’s obtainment of such Approvals shall be a condition
precedent to the Participant’s right to acquire the Shares or to receive the
Awards.  If the Participant, for any reason, fails to obtain such Approvals,
then the Company shall bear no obligation whatsoever to the Participant
regarding the Shares or the Awards.”

 

Section 20.0 — Employment Relationship

 

The provisions of Section 20.1.5 shall be deleted and replaced by the following:

 

“20.1.5              The Plan, or any Award made to a Participant or the loss of
any right or entitlement to or under such Award on termination of the
Participant’s Service, for any reason, shall not give to a Participant any right
to continued Service or any additional right to compensation or damages in
consequence of the termination of his Service.”

 

2

--------------------------------------------------------------------------------
